THE COURT.
October 3, 1940, the transcripts on appeal were filed in this court. Thereafter, the time for filing briefs having elapsed, an order to show cause why the appeal should not be dismissed was issued, returnable November 27, 1940. On the latter date there was no appearance on behalf of appellant, either by brief or otherwise.
Therefore, pursuant to the provisions of section 1253 of the Penal Code, the judgment and the order of the trial court denying motion for new trial are, and each of them is, affirmed.